DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 and 15-22 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Mitchell et al. (US 2018/0087242), Magaki et al. (US 2013/0345939), Lamela et al. (US 6,766,236), and Numazaki et al. (US 2012/0330515).

Regarding claims 1, 12, and 21, Mitchell discloses a stability control system for a work vehicle including a work machine comprising (Fig. 1): 
a rear body section; a front body section pivotally coupled to the rear body section, wherein an articulation angle is defined by the relative angle between the front body section and the rear body section (¶12, ¶30, and Fig. 1 – base portion 110 corresponding to the recited rear body section, implement support portion 120 corresponding to the recited front body section, with the articulation joint 130 and the articulation angle may correspond to an articulation angle between base portion 110 and implement support portion 120 (e.g., at articulation joint 130).); 
an articulation actuator coupled to the rear body section and the front body section, the articulation actuator configured to pivot the front body section relative to the rear body section through an articulation angle range (¶15 - pair of steering cylinders 184 (only one being visible in FIG. 1) may extend between the base portion 110 and the implement support portion 120 and operate to control the movement of implement support portion 120 relative to the base portion 110 about the articulating joint 130 to control the steering of machine 100); 
a mechanical arm coupled to the front body section (¶14 and Fig 1 – element 182); 
a work implement coupled to the mechanical arm, the work implement configured to receive a load (¶14, ¶23 and Fig 1 – bucket 190 corresponding to the recited work implement configured to receive a load); 
an arm actuator coupled to the mechanical arm to move the mechanical arm between a lower position and an upper position, wherein a distance between the lower position and the upper position is a travel distance of the mechanical arm (¶25 - linkage position sensor 260 may determine whether lift arms 182 are raised or lowered where distance is measured based on height of the lift arms or height of the bucket); 
a sensor system including a load sensor, an arm position sensor, and an articulation angle sensor (¶27 and ¶31 – load sensor 240, linkage position sensor 260 corresponding to the recited arm position sensor, a rotational sensor directly located on articulation joint 130 corresponding to the recited articulation angle sensor); and 
a controller in communication with the sensor system (¶19-20), wherein the controller is configured to 
receive a first movement command for the articulation actuator (Fig. 3 and ¶29 – element 310-320 disclose receiving steering command corresponding to the recited movement command and associated articulation angle), and to 
receive a set of values from the sensor system including a load value, an arm position value, and an articulation angle value (Fig. 3 – elements 320-360 disclose determining payload corresponding to the recited load, position of the linkage corresponding to the recited height value, and articulation angle corresponding to the recited articulation angle value) and wherein the controller is configured to 
determine a first operational window for normal operation of the articulation actuator based on the received set of values (¶36-37 – articulation angle threshold corresponding to the recited maximum of a first operational window), 
determine an articulation movement limit based on the received set of values (¶36-37 – articulation angle threshold corresponding to the recited articulation movement limit), 
limit movement of the articulation actuator beyond the articulation movement limit (¶40 -  ECM 220 may modify the steering command by decreasing the articulation rate corresponding to the recited limiting movement beyond the movement limit)
While Mitchell does disclose derating the movement of the articulation actuator (¶40 - decreasing the articulation rate), it does not disclose there being a gap between the operational window and the movement limit or a derating a variable amount that increases towards to articulation limit, however Magaki discloses a shovel controlling system including derate movement of the articulation actuator between the first operational window and the articulation movement limit a variable amount (Fig. 6, ¶44-45, and ¶82-85 – below alpha.sub.TH corresponding to the recited first operational window and the discharge rate derates at an increasing amount, given the meaning of derate is to reduce the power rating, the curve between Q1 and Q2 shows the discharge rate of the main pump supplying the hydraulic oil to the control valve decrease at an increasing amount as it approaches the articulation movement limit or alpha.sub.END).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the ability control system for a work vehicle of Mitchell with the upper working range limiting of Magaki in order to keep the arm pivotable across an entire angular working range (Magaki - ¶112).
While Mitchell in view of Magaki does disclose derating fluid output a variable amount in response to a height and weight condition, it does not explicitly disclose two limiting values at two different thresholds however Lamela discloses a skid steer drive control system including variable displacement hydraulic pumps in a special manner that derates, reduces or attenuates the drive signal under certain circumstances when the load is too great, the load is too high in the air and the vehicle is traveling too fast TABLE 1 is a display of the circumstances under which the electronic controller derates or reduces its response when the vehicle is traveling too fast, the load on the bucket is too great or the bucket is too high including combinations thereof (Col. 4, ¶2 and Table 1 is under Col. 8). The combination of the stability control system for a work vehicle of Mitchell with the upper working range limiting of Magaki increased deration at higher heights of Lamela fully discloses having a first amount near the operational window and a second amount greater than the first amount near the movement limit.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the stability control system for a work vehicle of Mitchell with the upper working range limiting of Magaki greater deration at higher heights of Lamela in order to increase handling of skid steer vehicles under certain operational conditions (Col. 2, ¶2).
Numazaki discloses a system for controlling an excavation vehicle including controlling characteristics based on movement limits including decreasing the control amount continuously after a predetermined limit approaching a maximum, but it does not however disclose decreasing the control amount at an increasing rate.  
It would not have been obvious to one of ordinary skill in the art before the filing date to have either alone or in combination provided a deration amount continuously increasing between a second operational window and the movement limit.

Therefor claims 1, 12, and 21 are allowed. Depending claims 2-11, 15-20 and 22 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665